  Case 18-00143       Doc 28     Filed 03/12/20 Entered 03/12/20 16:13:28            Desc Main
                                   Document     Page 1 of 2




Dated: March 11, 2020
The following is ORDERED:


                                                   ________________________________________
                                                                 Jennie D. Latta
                                                      UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


       In re

       IVAN K. PHILLIPS and                                          Case No. 17-30589-K
       LINDA A. PHILLIPS,                                            Chapter 7

               Debtors.


       IVAN K. PHILLIPS and
       LINDA A. PHILLIPS,

               Debtors/Plaintiffs,

       v.                                                            Adv. Proc. 18-00143

       INTERNAL REVENUE SERVICE,

               Defendant.


                 ORDER TRANSFERRING ADVERSARY PROCEEDING


        It appears to the Court, sua sponte, that in the interest of judicial economy, the Honorable

David S. Kennedy has agreed to transfer this Chapter 7 case in addition to all related adversary

proceedings to the Honorable Jennie D. Latta, who has agreed to accept such transfer.
  Case 18-00143        Doc 28      Filed 03/12/20 Entered 03/12/20 16:13:28         Desc Main
                                     Document     Page 2 of 2



        For good cause shown, it is ORDERED that the instant case as well as all related adversary

proceedings are hereby transferred to Judge Latta. The Bankruptcy Court Clerk is directed to give

notice of this transfer to all creditors and interested parties.



Cc:     Debtors
        Attorney for Debtors
        Chapter 7 Trustee
        United States Trustee
        Matrix
